Title: To Thomas Jefferson from Albert Gallatin, 9 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department October 9th. 1802.
          
          In answer to your note of this morning, stating that Mr. Edmund Randolph had offered to Mr. Short personal security for the sum due to him, which Mr. Short would not accept, unless it was agreed that it should not prejudice his right against the public; I have the honor to observe that not being sufficiently acquainted with the nature of that transaction, and the Comptroller being now absent, I could not assent to any modification differing in its principle from what has heretofore been agreed on.
          But I find by a letter of Mr. Wolcott to you dated the 10th. day of May 1800, that he acknowledges it to have been mutually agreed that any sums which might be received by Mr. Short’s agent from Mr. Randolph, should not prejudice the claim of Mr. Short against the United States for any balance which might remain unsatisfied.
          There can be no objection to extending the agreement which was thus made, in relation to any payments which might arise under the assumpsit of Messrs. Edmund Pendleton & P. Lyons, to any payments which may be made in consequence of the new security offered by Mr. Edmund Randolph, to Mr. Short; and it will be understood that Mr. Short, by accepting that security, will not prejudice his claim against the United States; provided that such acceptance shall not differ, substantially, from the manner in which his agent had accepted Messrs. Pendleton & Lyons assumpsit.
          I have the honor to be, very respectfully, Sir, Your obedt. Servt.
          
            Albert Gallatin
          
        